Citation Nr: 1234291	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 2003 to November 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss.

On his VA Form 9, the Veteran requested a Board hearing.  However, in December 2011, he contacted VA by telephone and stated he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  In addition, the Board remanded the service connection claim for further development in March 2012.  As discussed below, the development requested by the Board has been completed, and the claim is now appropriate for appellate review.  

The Board also notes that, subsequent to its March 2012 remand, the RO granted service connection for left ear hearing loss in a June 2012 rating decision.  Thus, the only issue that remains on appeal is entitlement to service connection for right ear hearing loss.  


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service. 

2.  The competent evidence does not establish the presence of right ear hearing loss recognized as a disability for VA disability compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely June 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letter described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA opinions with regard to the right ear hearing loss claim, and the Veteran's statements.  

VA opinions were obtained in August 2007 and April 2012 with regard to the question of whether the Veteran has a current hearing loss disability that is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2007 and April 2012 VA opinions obtained in this case are adequate as to the question of whether the Veteran has a current right ear hearing loss disability that is related to active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a complete audiological examination.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4).  The Board also finds that the April 2012 VA examination substantially complies with the Board's March 2012 remand directives, and that no further development is necessary to decide the claim.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right Ear Hearing Loss

The Veteran contends that he has a current right ear hearing loss disability that is related to acoustic trauma during active service.  Specifically, he avers that he was subjected to loud noise when he was involved in combat, including the noise of gunfire, rockets, and improvised explosive devices (IEDs).   

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that he served in Iraq for one year and received a Combat Action Badge.  His Military Occupational Specialty (MOS) is listed as a cavalry scout.  The Board finds his contentions regarding military noise exposure to be credible. 

However, the weight of the evidence demonstrates that the current level of right ear hearing loss, including that noted in service, does not meet the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  Service treatment records show normal hearing in the right ear at the time of enlistment.  An audiogram conducted in March 2003 demonstrated puretone thresholds of 20, 20, 15, 20, and 5 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average puretone threshold of 15 decibels.  An April 2004 audiogram demonstrated puretone thresholds of 15, 15, 20, 20, and 10 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average puretone threshold of 16.25 decibels.  

An audiogram conducted at the time of separation in October 2006 demonstrated puretone thresholds of 20, 25, 25, 20, and 15 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average puretone threshold of 21.25 decibels.  The Board acknowledges that the separation audiogram demonstrated two thresholds above 20 decibels, indicating some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  However, the examining physician did not diagnose hearing loss, nor did the Veteran voice complaints of hearing loss.  Moreover, service treatment records do not demonstrate hearing loss that meets the definition of a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385. 

Post-service treatment records do not show current right ear hearing loss that meets the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  VA treatment notes from April 2007 indicate mild hearing loss through 3000 Hertz improving to normal hearing through 8000 Hertz in the right ear, with speech recognition at 100 percent, and that the Veteran was fitted with hearing aids.  However, subsequent audiograms have shown normal hearing in the right ear as defined by VA regulations.  The Veteran was afforded a VA audiological examination in August 2007.  An audiogram demonstrated puretone thresholds of 20, 20, 25, 20, and 20 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average puretone threshold of 21.25 decibels, and a speech recognition score of 98 percent.  The examiner noted that puretone examination was within normal limits (borderline) in the right ear, and assessed borderline normal hearing sensitivity. 

The Veteran was afforded another VA audiological examination in April 2012.  An audiogram demonstrated puretone thresholds of 25, 30, 30, 25, and 20 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average puretone threshold of 26 decibels, and a speech recognition score of 100 percent.  The examiner assessed sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, and opined that the mild hearing loss was related to acoustic trauma during active service.     

As noted above, despite the evidence showing decreased hearing sensitivity in the right ear, the current level of hearing loss does not meet the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  Without a showing of current disability of hearing loss, service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  With full recognition of the Veteran's competence to provide his lay description of hearing loss symptoms, the evidentiary record shows that such hearing loss has not risen to the level at which compensation is authorized by the applicable regulations.  As noted above, under such circumstances, there is no basis for a grant of service connection.

The Board notes the Veteran's exposure to acoustic trauma in service and his assertion that the current right ear hearing loss is due to loud noise exposure during his military service; however, because current right ear hearing loss disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of currently diagnosed right ear hearing loss to the loud noise exposure in service. 

In conclusion, after a careful review of the entire record, because current right ear hearing loss disability under 38 C.F.R. § 3.385 has not been shown, the Board finds that the evidence weighs against the Veteran's claim of service connection for right ear hearing loss disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


